NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2273-17T3


VINOO VERASAWMI,

          Petitioner-Appellant,

v.

VINO'S KITCHEN
RENOVATION, LLC,

     Respondent-Respondent.
__________________________

                    Argued March 5, 2019 – Decided April 23, 2019

                    Before Judges Yannotti and Rothstadt.

                    On appeal from the New Jersey Department of Labor
                    and Workforce Development, Division of Workers'
                    Compensation, Claim Petition No. 2013-017956.

                    Steven P. Lombardi argued the cause for appellant.

                    Kristin A. Deleppo argued the cause for respondent
                    (Lenahan & Rockwell, PA, attorneys; Kristin A.
                    Deleppo, on the brief).

PER CURIAM
      Petitioner Vinoo Verasawmi appeals from an order entered on December

13, 2017 by the Division of Workers' Compensation (Division), which dismissed

his claim petition. The judge of compensation found that Verasawmi's injuries

were not compensable under the Workers' Compensation Act (the Act), N.J.S.A.

34:15-1 to -69.3, because he sustained the injuries in an accident that did not

occur in the course of employment. We affirm.

      On July 11, 2013, Verasawmi filed a petition with the Division seeking

benefits under the Act for injuries he sustained in a motor vehicle accident that

occurred on April 24, 2012. The worker's compensation carrier for Verasawmi's

employer, respondent Vino's Kitchen Renovation, LLC (VKR), thereafter filed

a motion to dismiss the petition, and argued that Verasawmi did not sustain the

injuries during the course of his employment. The judge of compensation

conducted an evidentiary hearing on the motion.

      At the hearing, Verasawmi testified that at the time of the accident, he was

the sole proprietor of VKR, a company that manufactured custom kitchen

cabinets for residential and commercial customers. Verasawmi was employed

by VKR, and he was the primary designer, planner, salesperson, and manager of

the business, which had a cabinet-making shop in Middlesex. The company had

two other employees.


                                                                          A-2273-17T3
                                        2
        Verasawmi's business required him to travel to meet customers and visit

construction sites. At the time of the accident, Verasawmi owned a Porsche

Cayenne, which was registered in his own name. He used the Porsche to travel

to and from job sites and customer meetings. He also used the car for personal

travel. He testified that he purchased the Porsche to impress prospective wealthy

customers.

        On April 24, 2012, Verasawmi left his home at around 6:45 a.m. and drove

to his shop in Middlesex. Thereafter, he drove to a construction site in Peapack,

where VKR was engaged in the installation of kitchen cabinets. He testified that

he picked up some architectural drawings and then started to drive back to the

shop.

        On the way, Verasawmi observed a red warning light on the dashboard of

his car. He explained that when the warning light on the car is activated, a verbal

warning, indicating the need for service, repeats about every twenty minutes. In

light of these warnings, Verasawmi believed a qualified technician should

examine the car immediately.

        He drove to the shop, dropped off the drawings, and then drove to an auto

dealership in Edison, arriving there at about 10:00 a.m. An employee of the

dealership told him to leave the vehicle. Verasawmi rented a replacement


                                                                           A-2273-17T3
                                        3
vehicle to use while the Porsche was being serviced. Verasawmi testified that

he needed the replacement vehicle because he had other appointments

throughout the day, and had to meet with customers.

      He then left the dealership in the replacement vehicle to return to the shop

in Middlesex. As he was driving north on Route 287, he was involved in an

accident with a tractor-trailer. Verasawmi claimed he was permanently injured

in the accident, and due to the orthopedic and neurological injuries he sustained,

he was no longer able to operate his business.

      After hearing the testimony and arguments of counsel, the judge placed a

decision on the record. The judge noted that Verasawmi had claimed as the

employer, he directed himself to take the Porsche to the dealership for servicing.

He said the employer's direction made his trip to and from the dealership part of

his job responsibilities. The judge observed that at the time of the accident,

Verasawmi was not on his way to another job site. He was returning to his

primary place of employment.

      The judge found that at the time of the accident, petitioner was not in the

course of his employment.        The judge stated that "[t]he routine minor

maintenance on [petitioner's] personal vehicle did not constitute a direct benefit

to his employer. The fact that [petitioner] was his own employer does not


                                                                          A-2273-17T3
                                        4
change the result as the petitioner cannot retroactively decide what his job duties

were." The judge stated that in the typical employer-employee relationship, a

non-emergent repair to a personal vehicle "would not be considered to have

occurred in the course of employment." The judge found that Verasawmi may

not "unilaterally deviate from the normal and customary duties of his

employment simply by being his own boss."

      The judge also stated that he had concerns about the credibility of

Verasawmi's "testimony that he directed himself to take his car to the

dealership." The judge noted that Verasawmi initially claimed he was on the

way to a job site when the accident occurred, but he took a contrary position in

his lawsuit against the owner and operator of the tractor-trailer involved in the

collision. In that case, Verasawmi conceded he had been returning to his shop

when the accident occurred.

      The judge found that Verasawmi's injuries were not compensable because

he was not in the direct performance of his job duties at the time of the accident.

The judge stated that "petitioner's actions in taking his personal car to the dealer

[were] personal in nature, as he would have had to undertake this repair whether

he was working for [VKR] or not." The judge memorialized his decision in an

order dated December 13, 2017. This appeal followed.


                                                                            A-2273-17T3
                                         5
      On appeal, Verasawmi argues: (1) he is entitled to workers' compensation

benefits because he was in the course of his employment at the time of the

accident; (2) he was not engaged in a purely personal activity at the time of the

accident; (3) the use of the replacement vehicle provided a palpable benefit to

his employer, which favors compensability under the "dual purpose rule;" and

(4) because the risk associated with the accident was a "neutral risk," his injuries

are compensable.

      We note initially that the standard of review that applies to appeals from

the Division is well established. We must defer to the compensation judge's

findings of fact if they "could reasonably have been reached on sufficient

credible evidence present in the record." Close v. Kordulak Bros., 44 N.J. 589,

599 (1965) (quoting State v. Johnson, 42 N.J. 146, 162 (1964)). The judge's

findings of fact and conclusions of law should not be disturbed unless they are

"manifestly unsupported by or inconsistent with competent, relevant and

reasonably credible evidence as to offend the interests of justice." Perez v.

Monmouth Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994) (quoting

Rova Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484 (1974)).

      The Act requires employers to compensate employees for accidental

injuries "arising out of and in the course of employment." N.J.S.A. 34:15-7. To


                                                                            A-2273-17T3
                                         6
be compensable, the employee's injuries must both arise out of and occur in the

"course of employment." Coleman v. Cycle Transformer Corp., 105 N.J. 285,

288-89 (1986). An injury arises out of employment if it is more probable than

not that "the injury would have occurred during the time and place of

employment rather than elsewhere." Id. at 290-91 (citing Howard v. Harwood's

Restaurant Co., 25 N.J. 72, 83 (1957)).

      In making this determination, the judge must consider "the nature of the

risk that causes injury to the employee." Id. at 291. There are three types of

risks that may cause injuries to employees. See id. at 291-92. First, there are

risks that are "distinctly associated" with the worker's employment. Id. at 291.

Second, there are "neutral" risks. Ibid. Third, there are risks that are "personal"

to the employee. Id. at 292. The first two types of risks are compensable; the

third is not. Ibid.

      Furthermore, in determining whether an injury occurred in the "course of

employment," the judge must consider the "time, place and circumstances under

which the accident takes place." Id. at 289 (quoting Rafferty v. Dairymen's

League Coop. Ass'n, 16 N.J. Misc. 363, 366 (Dep't of Labor, Workmen's Comp.

Bureau 1938)). In general, "employment" begins when the employee "arrives at

the employer's place of employment to report for work" and ends "when the


                                                                           A-2273-17T3
                                          7
employee leaves the employer's place of employment, excluding areas not under

the control of the employer[.]" Jumpp v. City of Ventnor, 177 N.J. 470, 476

(2003) (quoting N.J.S.A. 34:15-36).

      The Act recognizes that not all work accidents occur at the employee's

regular workplace. Ibid. However, in Jumpp, the Court held that in all cases

involving "an employee . . . assigned to work at locations away from 'the

employer's place of employment,'" the worker will only be eligible for benefits

if "the employee is performing his or her prescribed job duties at the time of the

injury." Id. at 482 (quoting N.J.S.A. 34:15-36).

      In this case, Verasawmi argues he was in the course of his employment

when he was injured. He asserts that since he owned VKR, and was an employee

of that company, he had the sole discretion as employer to decide whether he

was directly engaged in his prescribed job duties at the time of the accident. We

disagree. We are convinced that there is sufficient credible evidence in t he

record to support the judge's finding that notwithstanding Verasawmi's claim to

the contrary, he was engaged in a purely personal endeavor when he took his car

to the dealership to be serviced.




                                                                          A-2273-17T3
                                        8
      As noted, Verasawmi's Porsche was registered in his name. He used the

car for business, but he also used the car for personal travel. At the time of the

accident, Verasawmi was returning to his shop, which was his regular place of

employment.     He was not using the replacement vehicle to travel to a

construction site or for any specific work-related duty. The record therefore

supports the judge's finding that Verasawmi was not in the course of his

employment at the time he was injured.

      Verasawmi further argues that his injuries are compensable under the so-

called "minor deviation" rule. In Secor v. Penn Serv. Garage, 19 N.J. 315, 320-

21 (1955), the Court held that injuries sustained during deviations from the

actual performance of prescribed work duties are compensable.               These

deviations are "minor and attributable to normal human tendencies which

[individuals] do not wholly shed simply because they are at work."           Such

deviations include stopping work to smoke, get some fresh air, make a telephone

call, or "satisfy other human needs incidental to . . . being at [the] place of

employment. Id. at 321.

      The "minor deviation" rule does not apply in this case. Here, the judge

found that when he brought the car to the dealership for servicing, Verasawmi

was engaged in a personal endeavor. The record supports that finding. As the


                                                                          A-2273-17T3
                                        9
judge observed, when the accident occurred, Verasawmi was on a personal

errand that he would have had to undertake regardless of whether he was

working for VKR. His action, which involved traveling from Middlesex to

Edison and back, was not a minor deviation from any prescribed work duties.

      The decision in Jumpp supports the judge's decision. In that case, the

petitioner had been traveling in a work-authorized vehicle to inspect a city

pumping station. Jumpp, 177 N.J. at 473-74. On the way to the inspection, the

petitioner stopped at a post office to collect his personal mail. Id. at 474. While

the petitioner was walking from the post office back to his vehicle, he slipped

on a driveway and was injured. Ibid. The Court held that this deviation was not

so "minor" as to make the injuries compensable.           Id. at 483-84.     Here,

Verasawmi deviated from his prescribed duties to take his personal vehicle to

the dealership for servicing. He travelled from the shop in Middlesex to Edison.

This was not a "minor" deviation. The injuries sustained on the return to

Middlesex was not compensable.

      Verasawmi further argues that he is entitled to benefits because the risk

associated with his actions at the time of the accident is a "neutral" risk under

Coleman. In Coleman, the Court noted that neutral risks are "uncontrollable

circumstances" that "do not originate in the employment environment" but


                                                                           A-2273-17T3
                                       10
"happen to befall the employee during the course of his employment." Id. at

291 (quoting Harwood, 25 N.J. at 84). Verasawmi's injuries are not the result

of a "neutral risk" because, as the judge found, they were not sustained during

the course of his employment. He was injured as a result of a risk that was

personal. His injuries are not compensable.

      Verasawmi also argues that his Porsche showed potential customers that

"[his] company was professional and the business was successful[.]"              He

therefore argues that, by taking the vehicle to the dealership to have it repaired,

he was conferring a "palpable benefit" upon his the employer. In support of this

argument, petitioner cites Carter v. Reynolds, 175 N.J. 402 (2003). Verasawmi's

reliance on Reynolds is misplaced.

      In Reynolds, the Court considered whether, for purposes of imposing

vicarious tort liability, an employee was acting within the scope of his

employment. See id. at 412-15. The Court noted that "the 'so-called' dual

purpose exceptions cover cases in which, at the time of the employee's

negligence, he or she can be said to be serving an interest of the employer along

with a personal interest." Id. at 414 (citing Gilborges v. Wallace, 78 N.J. 342,

351 (1978)).




                                                                           A-2273-17T3
                                       11
      The Reynolds Court noted that in general, an employee is not considered

to be within the scope of employment when he or she is going to or coming from

the place of employment.      Id. at 412.   The Court observed that there are

exceptions to the "going and coming" rule, which are "rooted in workers'

compensation law but have been engrafted onto tort law." Id. at 413-14 (citing

1 Larson's Workers' Compensation Law §§ 14.05, 15.05, 16.02 (2002)). Thus,

Reynolds dealt with an employer's vicarious liability under tort-law principles.

It is not a decision interpreting or applying the workers' compensation statutes.

      Moreover, in Jumpp, the Court directly addressed whether an employee's

injuries are compensable if sustained away from the employer's place of

employment, and held that "eligibility for workers' compensation benefits

generally should be based on a finding that the employee is performing his or

her prescribed job duties at the time of the injury." Jumpp, 177 N.J. at 482.

Here, the record supports the judge's finding that, when he was injured,

Verasawmi was not performing his prescribed job duties.

      Affirmed.




                                                                          A-2273-17T3
                                      12